m
                                    CHRIS DANIEL
 O           %                  HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
April 24, 2015                                                           14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
ANN LEE MOSELY                                                           4/28/2015 10:31:23 AM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
                                                                                  Clerk
2002 TIMBERLOCK #200
THE WOODLANDS TEXAS 77380

Defendant’s Name:       RODNEY DEAN SEWELL

Cause No: 1417442

Court:   176™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/26/2015
Sentence Imposed Date: 02/25/2016
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANN LEE MOSELY
Motion for New Trial 03/26/2015


Sincerely,


w NTSaiinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     FRANK PRICE

     LAVEARNE IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                      CHRIS DANIEL
 4g&                             HARRIS COUNTY DISTRICT CLERK


 'C#             CORRECTION LETTER - MOTION FOR NEW TRIAL

April 24, 2015

ANN LEE MOSELY
ATTORNEY OF RECORD
2002 TIMBERLOCK #200
THE WOODLANDS TEXAS 77380

Defendant’s Name:     RODNEY DEAN SEWELL
Cause No: 1400739

Court:   176™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/26/2015
Sentence Imposed Date: 02/25/2016
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANN LEE MOSELY
Motion for New Trial 03/26/2015


Sincerely,


7s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    FRANK PRICE

     LAVEARNE IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 1 0-465 1
                                      CHRIS DANIEL
 4Bk                             HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER - MOTION FOR NEW TRIAL

April 24, 2015

ANN LEE MOSELY
ATTORNEY OF RECORD
2002 TIMBERLOCK #200
THE WOODLANDS TEXAS 77380

Defendant’s Name: RODNEY DEAN SEWELL

Cause No: 1402508

Court:   176th
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/26/2015
Sentence Imposed Date: 02/25/2016
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANN LEE MOSELY
Motion for New Trial 03/26/2015


Sincerely,


h \. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    FRANK PRICE
    LAVEARNE IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 1 0-465 1
                                    CHRIS DANIEL
 9           B                 HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL

April 24, 2015

ANN LEE MOSELY
ATTORNEY OF RECORD
2002 TIMBERLOCK #200
THE WOODLANDS TEXAS 77380

Defendant’s Name:       RODNEY DEAN SEWELL

Cause No: 1403353

Court:   176™
Please note the following appeal updates oh the above mentioned cause:

Notice of Appeal Filed Date: 02/26/2015
Sentence Imposed Date: 02/25/2016
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANN LEE MOSELY
Motion for New Trial 03/26/2015


Sincerely,


/s/N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
     Harris County, Texas

     FRANK PRICE

     LAVEARNE IVEY

This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                    CHRIS DANIEL
 a                              HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER          -   MOTION FOR NEW TRIAL

April 24, 2015

ANN LEE MOSELY
ATTORNEY OF RECORD
2002 TIMBERLOCK #200
THE WOODLANDS TEXAS 77380

Defendant’s Name:       RODNEY DEAN SEWELL

Cause No: 1408337

Court:   176™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/26/2015
Sentence Imposed Date: 02/25/2016
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: ANN LEE MOSELY
Motion for New Trial 03/26/2015


Sincerely,


TsANTSaTinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     FRANK PRICE

     LAVEARNE IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651